Citation Nr: 1522290	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  11-21 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a disability rating greater than 30 percent for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include insomnia disorder and persistent moderate somatic symptom disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied the Veteran's claim for a disability rating greater than 30 percent for an acquired psychiatric disability other than PTSD, to include insomnia disorder and persistent moderate somatic symptom disorder (which was characterized as psychoneurosis, hysteria with primary insomnia).  The Veteran disagreed with this decision in June 2011.  He perfected a timely appeal in July 2011.  Having reviewed the record evidence, and in light of an October 2014 VA examination in which the VA psychiatrist stated that the Veteran's former psychiatric diagnosis had been upgraded to comply with the DSM-5 criteria, the Board finds that the Veteran's service-connected disability is characterized more appropriately as stated on the title page of this decision.

In June 2013, the Board denied, in pertinent part, the Veteran's increased rating claim for an acquired psychiatric disability other than PTSD, to include insomnia disorder and persistent moderate somatic symptom disorder.  The Veteran, through an attorney, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Court vacated and remanded the Board's decision.

Pursuant to the Court's August 2014 decision, the Board remanded the Veteran's appeal to the Agency of Original Jurisdiction (AOJ) for additional development in December 2014.  In its December 2014 remand, the Board directed that the AOJ schedule the Veteran for appropriate examination to determine the nature and etiology of his service-connected acquired psychiatric disability other than PTSD, to include insomnia disorder and persistent moderate somatic symptom disorder.  See Board remand dated December 30, 2014, at pp. 5-6.  It appears that the Veteran failed to report for this examination when it was scheduled in January 2015.  The Veteran's son subsequently submitted correspondence to VA dated in April 2015 indicating that the Veteran no longer had the mental or physical capacity to attend any VA medical appointments, including the previously scheduled examination where he failed to report in January 2015, owing to a serious mental decline and advancing dementia.  The record evidence also suggests that the Veteran may have moved since the Board's December 2014 remand.  

Having reviewed the record evidence, the Board finds that the Veteran has presented good cause for his failure to report for VA examination in January 2015.  See 38 C.F.R. §§ 3.655(a), (b) (2014).  As is explained below in greater detail, the Board finds that the criteria for a higher 50 percent rating for the Veteran's service-connected acquired psychiatric disability other than PTSD, to include insomnia disorder and persistent moderate somatic symptom disorder, have been met.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9421 (2014).  In light of the Veteran's statement during the pendency of this appeal that a 50 percent rating for his service-connected acquired psychiatric disability other than PTSD would satisfy his appeal and the recent statement from the Veteran's son that the Veteran no longer has the mental or physical capacity to attend VA medical appointments, the Board concludes that another remand to attempt to schedule the Veteran for a VA examination would serve no purpose except to delay adjudication of this appeal unnecessarily.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of an audit of the Veteran's VA disability compensation payments between January 1, 1947, and March 31, 2010, has been raised by the record in multiple statements from the Veteran and his service representative (most recently in November 2011).  To date, the AOJ has not complied with the Veteran's audit request.  The Board notes in this regard that the Veteran authorized disclosure of all information concerning his VA claims to his son in a February 2015 VA Form 21-0845.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The record evidence suggests that the Veteran's service-connected acquired psychiatric disability other than PTSD, to include insomnia disorder and persistent moderate somatic symptom disorder, is manifested by, at worst, symptomatology similar in severity, frequency, and duration to occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic severe insomnia.


CONCLUSION OF LAW

The criteria for a 50 percent rating, and no higher, for an acquired psychiatric disability other than PTSD, to include insomnia disorder and persistent moderate somatic symptom disorder, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9421 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in March and July 2010, April 2011, October 2012, and in June 2014, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence showing that his acquired psychiatric disability had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Following the Federal Circuit's decision, the Court subsequently issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the VCAA notice letters issued during the pendency of this appeal.  This letter informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claim.  The Veteran also has submitted personal statements and lay statements from others with respect to his service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in June 2011 and supplemental statements of the case in March 2013, April and August 2014, and in March 2015 addressing his claim.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated correspondence sent to the Veteran by the AOJ describing the Rating Schedule and applying the relevant regulations to his claim.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.

As will be explained below in greater detail, the evidence supports granting an increased rating for an acquired psychiatric disability.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the March and July 2010 and April 2011 letters were issued prior to the currently appealed rating decision issued in May 2011; thus, this notice was timely.  Because the Veteran's increased rating claim is being granted in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  SSA specifically notified VA in October 2012 that the Veteran was not in receipt of SSA disability benefits.

The Veteran also has been provided with VA examinations which address the current nature and severity of his acquired psychiatric disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  As noted in the Introduction, although the Veteran presented good cause for his failure to report for his most recent VA examination when it was scheduled in January 2015, his subsequent mental decline and advanced dementia (along with statements that a 50 percent rating would satisfy this appeal) indicate that another examination is unnecessary.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Increased Rating Claim

The Veteran contends that his service-connected acquired psychiatric disability other than PTSD, to include psychoneurosis and somatization disorder with primary insomnia, is more disabling than currently evaluated.  He specifically contends that this disability results in chronic debilitating insomnia.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

The Veteran's service-connected acquired psychiatric disability other than PTSD, to include insomnia disorder and persistent moderate somatic symptom disorder, currently is evaluated as 30 percent disabling effective March 5, 2010, under 38 C.F.R. § 4.130, DC 9421 (somatization disorder).  See 38 C.F.R. § 4.130, DC 9421 (2014).

As relevant to this claim, a 30 percent rating is assigned under DC 9421 for somatization disorder manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9421 for somatization disorder manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9421 for somatization disorder manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9421 for somatization disorder manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well and has some meaningful interpersonal relationships.  A GAF score of 81-90 indicates absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

Factual Background and Analysis

The Board finds that the evidence supports assigning a 50 percent rating, and no higher, for the Veteran's service-connected acquired psychiatric disability other than PTSD, to include insomnia disorder and persistent moderate somatic symptom disorder.  The Veteran essentially contends that this disability is more disabling than currently evaluated.  The Board agrees, finding that, taken together, the record evidence (in this case, the Veteran's lay statements, his VA outpatient treatment records and examination reports, and his private medical records) demonstrates that what he has experienced during the pendency of this appeal is similar in severity, frequency, and duration to the symptomatology required for a 50 percent rating under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9421 (2014); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  For example, the Board notes that the record in this case is replete with the Veteran's repeated typewritten statements to the effect that he sleeps, at most, 3 hours per night even after taking multiple medications prescribed by VA and private treating clinicians to deal with the chronic insomnia that is associated with his service-connected acquired psychiatric disability.  

The Veteran's recent VA outpatient treatment records also clearly show frequent complaints of and treatment for chronic severe insomnia associated with his service-connected acquired psychiatric disability.  For example, on VA outpatient treatment in September 2009, the Veteran complained of constant insomnia for the previous 2 years despite trying multiple medications to treat it.  He reported that he did not nap during the day and still was unable to sleep through the night.  He also reported taking differing amounts of Lunesta at bedtime but this medication had not helped his insomnia.  The assessment included insomnia.  

On private outpatient sleep disorders consult in October 2009, the Veteran complained of obstructive sleep apnea and severe insomnia.  The Veteran stated that he was unable to use his continuous positive airway pressure (CPAP) machine some nights because of his severe insomnia.  "He has found that taking 0.5 mg of lorazepam followed by 0.25 mg later in the night if he awakens worked very well.  However, he has been cautioned that this may not be a safe medication to use for sleep."  The Veteran reported "significant daytime sleepiness because he is not sleeping well and his sleep apnea is not well treated."  The assessment included obstructive sleep apnea "struggling with CPAP because of severe insomnia" and chronic persistent insomnia.

On VA examination in March 2010, the Veteran's complaints included severe chronic insomnia.  The VA examiner stated that he had reviewed certain of the Veteran's medical records.  The Veteran described his insomnia as "being unable to sleep unaided and of being tired all the time."  He also complained of difficulty initiating and maintaining sleep.  The Veteran reported taking Lunesta, Clonazepam, and Lorazepam, all of which had minimal effect on his insomnia and resulted in daytime drowsiness.  The Veteran also reported a good marriage with his wife.  The Veteran was retired after working 34 years for the Boy Scouts and 10 years for Elder Hostel.  

Mental status examination of the Veteran in March 2010 showed full orientation, appropriate behavior, good eye contact, speech, communication, and concentration within normal limits, no panic attacks or suspiciousness, no delusions or hallucinations, no obsessive-compulsive behavior, appropriate thought processes, mild memory impairment, and no suicidal or homicidal ideation.  The VA examiner concluded:

The [Veteran] does not meet all criteria for somatization disorder, hysteria, or psychoneurosis...This is a well-spoken, 85 year old man whose only real complaint is insomnia and a drowsiness that results from the [medications] he takes for this.  He does not rate his stomach problems as having any significance, so somatization disorder no longer seems applicable.  He is, however, very worried [sic] about his difficulty in getting to and staying asleep.

The Veteran's GAF score was 90.  The Axis I diagnosis was primary insomnia.

On VA outpatient treatment in October 2010, the Veteran complained, "I can't sleep and no one seems to know the cause."  The Veteran had been married 64 years to his wife.  Mental status examination of the Veteran showed full orientation, talkative speech that was circumstantial at times and redirected, logical and linear thoughts, no suicidal or homicidal ideation, no delusions, paranoia, hallucinations, obsessions and ruminations about his sleep problems, and an intact memory.  The Veteran's GAF score was 68, indicating some mild symptoms.  The Axis I diagnosis was sleep disturbance.  

In January 2011, the Veteran complained, "I still can't sleep."  He reported experiencing elevated problems with sleep disturbance for the previous 6 years.  He also reported frequent brief episodes of daytime napping.  Mental status examination of the Veteran showed he was neat and clean, normal speech, no suicidal or homicidal ideation, no paranoia, delusions, obsessions, or compulsions, logical, linear, and goal-directed thought processes, full orientation, and moderate insight.  The Axis I diagnosis was unchanged.

In March 2011, the Veteran's complaints included "only sleeping about 5 hours per night" and "being tired all the time [and] sleepy half the time."  The assessment included insomnia.

In an April 2011 statement, the Veteran asserted that his service-connected acquired psychiatric disability had worsened.  He stated that he began having trouble sleeping around the year 2000.  He also stated that, after being prescribed Lunesta, he only was able to sleep for 3-4 hours a night.  "I don't know why I am not sleeping... If I could sleep and get rested up [sic]...my daily life would be better [and] I could [pursue] some [of] my hobbies.  I don't have the [energy] now...I take 100 mg of trazadone at bed time to help me go to sleep."

On VA examination in April 2011, the Veteran's complaints included severe problems going to sleep and staying asleep.  He also complained that "he is tired much of the time and [has] little ambition to do things."  The VA examiner reviewed the Veteran's medical records.  The VA examiner stated, "The [Veteran] reports he eventually tries to go to sleep around 10 p.m.  If he takes a sleeping pill [] then he wakes up around 2 a.m.  He moves from his bed to a lounge chair.  He wakes up again around 3 or 4 a.m.  He tosses and turns and then gets up around 6:30 a.m.  Occasionally he will try to nap during the day."  The Veteran reported a "minimal" response to Lunesta and multiple trips to a sleep clinic.  He had retired in 1994.  The VA examiner also stated, Since [the Veteran] developed his mental condition, there have been major changes in his daily activities, such as reduced ambition to do anything.  He is tired most of the time.  There have been some major social function changes since he developed his mental condition, for example he does not have a social life."

Mental status examination of the Veteran in April 2011 showed he was "an inconsistent historian as he appears to lack insight," full orientation, appropriate appearance, hygiene, and behavior, good eye contact, communication, speech, and concentration within normal limits, no panic attacks or suspiciousness, no delusions, hallucinations, or obsessive-compulsive behavior, appropriate thought processes, no slowness of thought but there was "evidence [of] confusion as to why he was being interviewed and why he could or could not have problems," questionable judgment as to the purpose of the examination, normal memory, and no suicidal or homicidal ideation.  The VA examiner stated that the Veteran's psychiatric symptoms were controlled by continuous medication.  "[The Veteran] requires continued medical support for sleep difficulties."  The Veteran's GAF score was 50, indicating serious symptoms.  The Axis I diagnosis was psychoneurosis, hysteria, with primary insomnia.  

In an April 2011 letter, D.C., D.O., stated that he had been treating the Veteran since August 2005 for chronic insomnia.  "On average, he gets 3 hours of sleep per night.  He has tried many sleep aids and some have helped for periods of time.  Overall, [the Veteran] has had no success or relief with any of the sleep aids prescribed."

In a May 2011 letter, the Veteran stated, "For at least ten years I have been trying to find a way to get a complete nights' sleep...I have tried Lunesta and trazone as sleeping pills neither work for more than five or six hours [sic].  I feel I need at [least] seven or eight hours' sleep."

On VA outpatient treatment later in May 2011, the Veteran complained, "I don't seem to have any ambition and don't feel rested."  The VA clinician discussed the possibility of depression with the Veteran but he was resistant to medication or counseling.  The VA clinician also "reminded [the Veteran] that the sleeping pills that he is getting from outside providers could make him feel drained and lethargic."  A brief psychiatric evaluation showed no suicidal or homicidal ideation, no auditory or visual hallucinations, and intact judgment.  The assessment was asthenia by history.

In a handwritten statement on his June 2011 notice of disagreement, the Veteran stated, "An evaluation of 50% would satisfy this appeal."

In statements on his July 2011 substantive appeal (VA Form 9), the Veteran stated, "I am practically 100 percent disabled certainly it is worth 50 percent.  I can dress and bathe, etc, but I can't do yard work or take care of my place like I should.

In a November 2011 letter, the Veteran stated, "I haven't had a good night's sleep in about ten years & it is effecting me in several ways.  No energy to work and to even do yard work & other daily living tasks."  

In an August 2012 letter, the Veteran complained of "my feeling of tiredness all the time.  For instance, I want to do some yard work like clearing up some leaves and needles.  I work five minutes and I have to rest.  I've been three days trying to clean and straighten up a storage shed, one I used to clean in two or three hours."

On VA mental disorders Disability Benefits Questionnaire (DBQ) in September 2012, the Veteran complained of chronic sleep impairment.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA and private treatment records.  The Veteran reported experiencing insomnia since before the year 2000.  The Axis I diagnoses were psychoneurosis, hysteria with primary insomnia, and undifferentiated somatoform disorder.  The VA examiner stated that it was not possible to separate symptoms attributable to each of these diagnoses.

In a September 2013 letter, the Veteran stated, "I sleep with sleeping pills and am not happy with the pills I have been given.  I sleep only four to six hours a night & have never sure [sic] if I can safely take another pill.  When I do sleep, I get up as tired as when I went to bed."  

On VA mental disorders DBQ in October 2014, the Veteran complained of chronic sleep impairment.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  He had been married to his wife for 68 years and she accompanied him to the examination.  Mental status examination of the Veteran showed mild memory loss, disturbances of motivation and mood, thought processes "a little delayed but the content was normal," and adequate judgment.  The diagnoses were insomnia disorder and persistent moderate somatic symptom disorder.  The VA examiner stated that it was not possible to separate symptoms attributable to each of these diagnoses.  This examiner also stated that the Veteran's former diagnosis had been upgraded to comply with the DSM-5 criteria.

In an April 2015 letter, the Veteran's son stated that the "primary reason" why his father had failed to report for VA examination "is that he is physically and mentally unable to make the trip by himself."  The Veteran's son also stated:

[The Veteran] is 91 years old, physically frail, and tires easily.  He spends a good portion of each day taking naps.  His [dementia] has progressed to the point that the family is reluctant to leave him by himself for anything more than 30 minutes or so...Communication with my father is difficult on a face to face basis and very difficult over the phone.

The Veteran has asserted consistently throughout the pendency of this appeal that his service-connected acquired psychiatric disability is more disabling than currently evaluated.  He specifically has contended throughout the pendency of this appeal that this disability resulted in chronic severe insomnia.  As a result, the Veteran also has contended consistently that he experiences very low energy, ambition, and an inability to do things that he used to do (such as yard work or otherwise taking care of his home).  The record evidence persuasively suggests that, in fact, the symptomatology associated with the Veteran's service-connected acquired psychiatric disability more nearly approximates what is required for a 50 percent rating under DC 9421 throughout the appeal period.  See 38 C.F.R. § 4.130, DC 9421; see also Vazquez-Claudio, 713 F.3d at 118.  

In vacating and remanding the Board's prior decision on this increased rating claim, the Court in August 2014 admonished the Board for failing to consider the Veteran's repeated lay statements of record regarding his worsening symptomatology, to include his chronic severe insomnia.  The Court also admonished the Board for not considering whether the symptomatology associated with the Veteran's service-connected acquired psychiatric disability supported the assignment of a higher disability rating under Vazquez-Claudio.  See Russell v. McDonald, No. 13-2230 (Vet. App. Aug. 28, 2014), at pp. 6-8 (citations omitted).  Having reviewed the record evidence, and in light of the Court's August 2014 decision, the Board specifically finds that the Veteran's symptomatology associated with his service-connected acquired psychiatric disability is "of a similar severity, frequency, and duration as the symptoms listed in the rating schedule for a 50% rating."  Id. (citations omitted).  

There is no indication in the record evidence, however, that the Veteran experiences either occupational and social impairment with deficiencies in most area or total occupational and social impairment (i.e., a 70 or 100 percent rating under DC 9421) such that a disability rating greater than 50 percent is warranted for his service-connected acquired psychiatric disability at any time during the pendency of this appeal.  See 38 C.F.R. § 4.130, DC 9421 (2014).  The evidence reflects that the Veteran has been married to his wife since 1946 and consistently reported a good relationship with her, his adult children, and his grandchild when examined for VA disability compensation purposes throughout the pendency of this appeal.  Prior to the apparent onset of advanced dementia (as the Veteran's son reported in April 2015 correspondence) which provided good cause for his failure to attend a January 2015 VA examination, it appears that the Veteran had not experienced deficiencies in most areas or total occupational and social impairment due to his service-connected acquired psychiatric disability.  And the Board notes that service connection is not in effect for dementia.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 50 percent rating, and no higher, for an acquired psychiatric disability other than PTSD, to include insomnia disorder and persistent moderate somatic symptom disorder, have been met throughout the appeal period.  See also 38 C.F.R. § 3.102.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected acquired psychiatric disability other than PTSD, to include insomnia disorder and persistent moderate somatic symptom disorder.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected acquired psychiatric disability is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of this disability.  This is especially true because the higher 50 percent rating assigned in this decision for the Veteran's acquired psychiatric disability contemplates moderate disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran reported on VA examination in March 2010 that he was retired after working 34 years for the Boy Scouts and 10 years for Elder Hostel.  The evidence also does not indicate that he was hospitalized for treatment of his service-connected acquired psychiatric disability at any time during the pendency of this appeal.  Finally, as noted above, the record evidence does not indicate that the symptomatology associated with the Veteran's service-connected disabilities, individually or collectively, is not contemplated within the relevant rating criteria found in the Rating Schedule such that referral for extraschedular consideration is warranted under Johnson.  In summary, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to a 50 percent rating, and no higher, for an acquired psychiatric disability other than PTSD, to include insomnia disorder and persistent moderate somatic symptom disorder, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


